JUDGMENT
This cause having been commenced at the instance of the United States against the above-named Respondent for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for Public Uses: And the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance (No. 20-1900), to regulate the acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of the parties hereto, did satisfactorily adjust the acceptance and tender of said party and did, on the 14th day of October, 1904, A.D., report to this Court which said report is now on file recom*118mending the Government be declared the proprietor of said lands and premises upon payment of the sum of One Hundred and Fifteen Dollars ($115), and costs.
IT IS NOW THEREFORE ORDERED AND ADJUDGED AS FOLLOWS:—
1. That the Government of the United States of America shall pay to the Respondent Seiuli (W. H. Yandall), the sum of Seventy-five dollars ($75) and shall pay costs of Attorney, Registrar’s and High Court costs amounting to Forty Dollars, said sums making a total of One Hundred and Fifteen Dollars ($115), in consideration of the release of all claims and demands of the said Respondent to the said lands and premises.
2. That in consideration of the payment of said sum of One Hundred and Fifteen Dollars ($115), as aforesaid, the Government of the United States of America be and the same is hereby declared the proprietor of ALL that piece or parcel of land situate at the entrance to Pago-Pago Harbor and called or known as parts of Matatia, Ututoafa and Blunt’s Point, containing an area of Four and two-tenths (4.2) acres (Be the same a little more or less), starting at the apex of Blunt’s Point aforesaid situate South 56°45' East from the light on Breaker Point and thence running up the steep incline to a peg on the narrow ridge being North 70°30' East distance 311 feet; thence bearing West along the top of the ridge distance 400 feet to a peg with a copper nail driven into it; thence bearing North distance 200 feet to a monument marked afy, thence still bearing North distance 250 feet to a monument marked g;®: to seaward of the Main Public Road from Blunt’s Point to Pago-Pago; thence along the same bearing across said Public Road to High Water Mark; thence following along High Water Mark Easterly to the point of commencement at Blunt’s Point.
*1193. The Registrar of Titles is hereby directed to issue a certificate of title to said land in favor of the said Government according to said order and judgment.
Given under my hand and the seal of the Court on this 2nd day of December, 1904, A.D.